Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Interview
Authorization for a proposed examiner's amendment was not provided based on a telephone interview with Mr. William G. Battista, Jr. on 09 June 2022.

Acknowledged Receipt
Applicant’s arguments (filed 17 May 2022) with respect to Claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A Final Rejection is being issued in this paper with regards to amended Claims 1-9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bando et al. (JP 2015093423A).

With respect to independent Claim 1, Bando et al. disclose(s) A resin decorative part (Fig. 7) comprising: a clear decoration body having a main body transmitting light (2 in Fig. 7), the clear decoration body including a carbon-toned irregular surface disposed on an opposite side to a viewer side of the main body (15 in Fig. 7) and having a carbon-toned weave pattern formed with protrusions and depressions that form a pseudo carbon fiber bundle (9 & 11 in Fig. 7); and a carbon color layer laminated on the carbon-toned irregular surface (3 in Fig. 7) and including a reflective surface reflecting light transmitted through the clear decoration body (13 in Fig. 7), the carbon color layer being colored in a carbon color (Fig. 7).

With respect to Claim 2, Bando et al. teach(es) the part of independent Claim 1.  Bando et al. further disclose(s): wherein the reflective surface is in contact with the protrusions and depressions of the carbon-toned irregular surface (Fig. 7).

With respect to Claim 3, Bando et al. teach(es) the part of independent Claim 1.  Bando et al. further disclose(s): wherein the main body includes a substrate transmitting light (2 in Fig. 7) and a clear layer laminated on a surface of the substrate on an opposite side to the viewer side and having the carbon-toned irregular surface (3 in Fig. 7).

With respect to Claim 4, Bando et al. teach(es) the part of Claim 3.  Bando et al. further disclose(s): wherein the clear layer is formed of a photocurable resin material that is cured when irradiated with light (ultraviolet curable ink on resin may be utilized for Fig . 7).
With respect to Claim 5, Bando et al. teach(es) the part of independent Claim 1.  Bando et al. further disclose(s): wherein the main body is formed of a resin material transmitting light (abstract and Fig . 7), and the carbon color layer includes: a base material colored in a carbon color (description for Embodiment 2 as Fig. 7); and a bright material added to the base material and having a refractive index different from that of the resin material and a gloss (gloss of the fibers and Fig. 7).

With respect to Claim 6, Bando et al. teach(es) the part of Claim 2.  Bando et al. further disclose(s): wherein the main body is formed of a resin material transmitting light (abstract and Fig. 7), and the carbon color layer includes: a base material colored in a carbon color (description for Embodiment 2 as Fig. 7); and a bright material added to the base material and having a refractive index different from that of the resin material and a gloss (gloss of the fibers and Fig. 7).

With respect to Claim 7, Bando et al. teach(es) the part of Claim 3.  Bando et al. further disclose(s): wherein the main body is formed of a resin material transmitting light (abstract and Fig. 7), and the carbon color layer includes: a base material colored in a carbon color (description for Embodiment 2 as Fig. 7); and a bright material added to the base material and having a refractive index different from that of the resin material and a gloss (gloss of the fibers and Fig. 7).

With respect to Claim 8, Bando et al. teach(es) the part of Claim 4.  Bando et al. further disclose(s): wherein the main body is formed of a resin material transmitting light (abstract and Fig. 7), and the carbon color layer includes: a base material colored in a carbon color (description for Embodiment 2 as Fig. 7); and a bright material added to the base material and having a refractive index different from that of the resin material and a gloss (gloss of the fibers and Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. in view of Ikumi et al. (JP 2017102016 A). 
	
	With respect to independent Claim 9, Bando et al. disclose(s) A dial plate (Bando et al. teaches a decorative material [Fig. 7 of Bando et al.], but do(es) not appear to teach a dial plate.  However, this functionality is taught in Ikumi et al. as explained below) comprising: a clear decoration body having a main body (2 in Fig. 7) disposed in a vehicle (Bando et al. teaches a decorative material [Fig. 7 of Bando et al.], but do(es) not appear to teach a dial plate disposed in a vehicle.  However, this functionality is taught in Ikumi et al. as explained below) and transmitting light (2 in Fig. 7), the clear decoration body including a carbon-toned irregular surface (15 in Fig. 7)  disposed on an opposite side to a viewer side of the main body and having a carbon-toned weave pattern formed with protrusions and depressions that form a pseudo carbon fiber bundle (9 & 11 in Fig. 7); a carbon color layer laminated on the carbon-toned irregular surface (3 in Fig. 7) and including a reflective surface reflecting light transmitted through the clear decoration body (13 in Fig. 7), the carbon color layer being colored in a carbon color (material may be of any color or colorless and Fig. 7); a low reflection layer laminated on the viewer side of the main body to suppress reflection of light (4 in Fig. 7); and a design display section disposed on the main body and transmitting light such that a design related to the vehicle is illuminated (Bando et al. teaches a decorative material [Fig. 7 of Bando et al.], but do(es) not appear to teach a design display section.  However, this functionality is taught in Ikumi et al. as explained below)

Regarding Claim 9, Bando et al. fail(s) to disclose the following italicized portion of independent Claim 9:  a dial plate disposed in a vehicle and a design display section disposed on the main body and transmitting light such that a design related to the vehicle is illuminated .
However, Bando et al., as modified by Ikumi et al., teach(es): a dial plate disposed in a vehicle (dial plate 1 in Fig. 1) and a design display section disposed on the main body and transmitting light such that a design related to the vehicle is illuminated (1b in Fig. 1) .  Utilizing a dial plate having a design display section as a decoration body allows for increased usage of the decorative material.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bando et al., with the teachings of Ikumi et al., for the purpose of increased usage of the decorative material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,996,084 B2 (Hattori et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is a broader claim than Claim 1 of U.S. Patent No. 10,996,084 B2 by deleting a plurality of linear grooves.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-2 and 10 of copending Application No. 16/532078 (Hattori et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is a broader claim than Claim(s) 1-2 and 10 of copending Application No. 15/532078 by deleting unit patterns.  
                This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 and 3 of copending Application No. 16/536235 (Hattori et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is a broader claim than Claim(s) 1 and 3 of copending Application No. 15/536235 by deleting unit patterns having a pair of curved portions.  
                This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion             
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to decorative parts: Nakai (JP H08108511A).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
                For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
14 June 2022                

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861